Title: To Thomas Jefferson from Charles Dick, 26 February 1781
From: Dick, Charles
To: Jefferson, Thomas



Sir
Fredg 26 Feby 1781.

I received Your Excellencys Letter with appointment for Direction of the Gun Factory and shall do all in my power to increase its Success. You were desirous of having an Account of the Work done and deliver’d, especially I believe, what might be a Continental Charge; I have herewith inclosed in one point of View the whole, which I hope will be Agreeable and am with the greatest Respect Your Excellencys Most Obedient Humbl Servt.,

Chas Dick


P.S. Mr. John Lewis will wait on your Excellency for an order on the public Store for about 120 yds. of coarse cloth or Cotton for clothing some Negros hired in the Factory, which Article is not to be had here without a great deal of Nominal Money.

